t c memo united_states tax_court estate of marcia p hoffman deceased elisabeth hoffman personal representative petitioner v commissioner of internal revenue respondent docket no filed date joseph d edwards and albert p silva for petitioner michael a pesavento for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of decedent marcia p hoffman after concessions ’ the issues for decisions are ‘the notice_of_deficiency contained a number of adjustments to decedent’s estate_tax_return the parties have agreed to a stipulation of settled issues which disposes of most of the continued - - whether guaranteed distributions under a marital settlement agreement survived decedent’s death and are includable in her gross_estate under sec_2031 and the fair_market_value of certain property interests held by decedent at the time of her death findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts stipulation of settled issues and the attached exhibits are incorporated herein by this reference marcia p hoffman decedent died testate on date the beneficiaries of her estate are her children and grandchildren at the time of her death decedent resided in pinellas county florida a federal estate_tax_return was filed on behalf of decedent’s estate on date wherein the alternate_valuation_date date was selected donald f chamberlain sr mr chamberlain and elisabeth hoffman ms hoffman decedent’s daughter were listed as the executors on decedent’s estate_tax_return respondent sent notices of deficiency to both mr chamberlain and ms hoffman in the ' continued adjustments the remaining adjustments proposed by respondent remain disputed by the estate and are addressed in this opinion unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure petition ms hoffman was listed as the executrix of decedent’s estate at the time the petition was filed mr chamberlain resided in michigan and ms hoffman resided in illinois decedent married alfred hoffman jr mr hoffman on date and they had three children during their marriage on date the marriage between decedent and mr hoffman was dissolved in the circuit_court of pinellas county florida decedent and mr hoffman entered into a marital settlement agreement the marital settlement effective as of date which was incorporated into the divorce decree the presiding judge did not interpret the marital settlement or impose any conditions in addition to those set forth in the marital settlement the presiding judge noted that the marital settlement was fair and reasonable and was freely and voluntarily entered into by both parties with the full benefit of counsel and other experts marital settlement agreement the marital settlement was divided into articles article i provided that the marital settlement was intended to be a full settlement of all matters pending in the divorce proceedings including a division of the marital assets and provisions for the support of decedent sart xv of the marital settlement provided that the laws of the state of florida shall govern the validity construction interpretation and effect of this agreement q4e- article iv entitled alimony required mr hoffman to pay decedent as permanent alimony the annual sum of dollar_figure payable bimonthly in equal installments of dollar_figure the combined amount of the bimonthly installments dollar_figure was referred to as the initial base monthly alimony amount the payments commenced on date and only the death of decedent or mr hoffman would act to terminate the alimony due the payments to decedent were described as alimony for spousal support and were intended by the parties to be taxable to decedent as income and deductible by mr hoffman for federal_income_tax purposes article vi entitled equitable division of marital estate divided the existing marital property of decedent and mr hoffman and was intended to settle all issues regarding the marital property in addition to other obligations mr hoffman was required to convey to decedent one-half of his 55-percent interest in clubside partnership clubside percent of the stock of hoffman associates inc hoffman associates anda loan receivable from hoffman associates shares of stock in walden lake inc wli and shares of stock in sun city center inc scc paragraph 6b of article vi provided for distributions to decedent from wli and scc in the event that wli and scc did not make the distributions by certain dates mr hoffman personally guaranteed_payment of specific amounts to decedent on or before the dates paragraph 6b provided b the parties contemplate that there shall be to each of them as shareholders in wli and scc distributions from time to time that will otherwise be effectuated pursuant to the articles and bylaws of the subject corporations as well as florida law in that regard the husband hereby personally guarantees to the wife the following distributions on or before the time hereinafter provided the dates and amounts of the distributions provided as part of mr hoffman’s guaranty obligation were as follows date amount dollar_figure big_number big_number big_number big_number big_number total big_number the remainder of paragraph 6b provided the parties’ current relationship as shareholders of scc and wli as well as the current financing relationships with the bank of boston authorize and contemplate distributions to the shareholders for the purpose of paying income taxes on undistributed_taxable_income to the shareholders none of the foregoing guaranteed distribuitions sic shall be deemed to be reduced by any distributions to the shareholders made solely for the purpose of paying federal income taxes due upon undistributed_taxable_income to said shareholders from the subchapter sdollar_figurecorporations it is the intention of this paragraph that the husband shall personally guarantee to the wife the distributions as set forth above from the corporations on a cumulative basis on or before the dates indicated in the event such distributions are not made pursuant to the aforementioned paragraph consistent with the articles and bylaws of the applicable corporations then husband shall be personally obligated to pay the aforementioned funds to the wife on or before the dates above in the event that the husband is required to personally fund such money in lieu of corporate_distributions then and in that event he shall be entitled to be repaid by the wife without interest from such distribution ultimately received by the wife at such time these distributions are received and exceed the guaranteed amounts of payments pursuant to b due as of that time further in the event that the wife should sell all or a portion of her stock in either of the corporations husband shall also be entitled to be repaid by the wife for any personally guaranteed amounts funded in lieu of corporate_distributions without interest from the net after tax proceeds of any such sale to the extent such net after tax proceeds together with all personally guaranteed amounts and prior distributions to her pursuant to b exceed the sum of two million dollar_figure dollars paragraph 6d provided that nothing in the marital settlement except for the cumulative receipt by the wife of the payments specified in paragraph 6b would satisfy mr hoffman’s obligation for the payment of dollar_figure million in personal guaranties the marital settlement did not state that the dollar_figure million guaranty was in the form of alimony and was silent as to whether mr hoffman’s obligation to decedent terminated at the death of either party article iv contained an offset provision related to article vi paragraph provided that the annual alimony received by decedent would be reduced by dollar_figure per year at a rate of dollar_figure per month for each dollar_figure received by decedent after date pursuant to the terms of paragraph 6b article iv further provided notwithstanding the fact that all amounts received by the wife as the initial base monthly - j- alimony amount shall be deemed taxable to the wife and deductible by the husband for federal_income_tax purposes it is the intent of the parties that all amounts received by the wife pursuant to paragraph b although they may operate to ultimately reduce the alimony amount payable by the husband shall not be deemed taxable to the wife as income nor deductible by the husband for federal_income_tax purposes it is intended by the parties that the guaranteed_payment under paragraph 6b for dollar_figure due on or before date upon being paid will create a principal sum for the wife which if invested at the rate of eight percent will create sufficient income to reduce her need for permanent alimony contemplated by this agreement based upon the aforementioned terms paragraph 6bh contained another offset provision this provision related to compensation received by mr hoffman for his performance of all services related to scc and wli or other investments paragraph 6e provided that decedent was to receive percent of any and all posttax amounts received by mr hoffman as direct or indirect compensation in connection with his employment to the extent that such compensation amounts exceeded dollar_figure for any calendar_year to the extent decedent received any payments pursuant to this provision the amounts received would constitute partial satisfaction of mr hoffman’s guaranty obligation under paragraph 6b at such time as mr hoffman paid all the amounts as required under paragraph 6b the obligation that mr hoffman pay decedent the excess compensation over dollar_figure annually would terminate - - property interests held by decedent at time of death at the time of her death decedent owned a 5-percent interest in clubside a partnership owned collectively by decedent and her family mr hoffman owned a 5-percent interest in clubside and the three children each held 15-percent interests as of date the asset-to-liability ratio of clubside was approximately to as of that date it appears clubside had cash of approximately dollar_figure clubside’s only significant asset was certain real_property cathead property located on north cathead point road in northport michigan the cathead property consisted of approximately acres of waterfront property on lake michigan ’ as of date the highest_and_best_use of the cathead property was the development of the land into waterfront improved sites which the parties stipulated that decedent was a partner of clubside at the time of her death in its brief the estate argues for the first time that the partnership_interest was owned by decedent’s revocable_trust our analysis and valuation of the property interests in issue are the same regardless of whether decedent or decedent’s revocable_trust was the owner of the partnership_interest because the partnership_interest is includable in decedent’s gross_estate in either situation and our valuation analysis is not affected by such a determination we shall refer to the partnership_interest as being owned by decedent -the cathead property included a two-story house located on an 5-acre site with feet of lake frontage which was owned at the time of the appraisal by decedent and mr hoffman not clubside - could be built upon at that time the cathead property was not listed for sale and there were no known offers to purchase an appraisal of the cathead property as of date was performed by juan carbonell and michael tarnow the carbonell and tarnow report the carbonell and tarnow report based its valuation on a sales comparison approach and assumed that the waterfront lots could be sold over a 5-year period the retail sales prices realized during each year of the sale period were discounted by percent to estimate their net present_value ’ on the basis of the considerations above the carbonell and tarnow report valued the entire cathead property at dollar_figure of this amount dollar_figure was attributed to the house owned by decedent and mr hoffman as of date clubside’s liabilities consisted of accounts_payable of dollar_figure and the following promissory notes note payable amount interest rate maturity_date melissa hoffman trust dollar_figure matthew hoffman trust big_number elisabeth hoffman trust big_number hoffman associates big_number ‘the carbonell and tarnow report compared the cathead property to other properties with similar uses and utility that had recently been sold next dollar adjustments were made to account for the differences between the cathead property and the comparables the adjustments were totaled and factored into the sales prices of the comparables to indicate a probable sales_price for the cathead property ‘the 9-percent discount rate was arrived at by taking the prime interest rate percent plu sec_1 percent and adding percent each for risk and nonliquidity factors -- - marcia hoffman big_number al hoffman jr big_number melissa hoffman matthew hoffman big_number elisabeth hoffman total big_number the notes were unsecured interest was to accrue and no interest or principal payments were required until date however at least with respect to the promissory notes payable to decedent and hoffman associates clubside could prepay in full or in part without penalty with any such prepayment first applied to accrued interest and the balance applied to principal additionally approximately dollar_figure a year in taxes and maintenance on the cathead property was paid_by mr hoffman clubside’s obligations to mr hoffman were increased by these amounts in a financial statement dated date mr hoffman’s accountant estimated the value of mr hoffman’ sec_27 percent interest in clubside at dollar_figure as of date at the time of her death decedent owned all big_number shares of stock in hoffman associates an s_corporation the principal asset owned by hoffman associates was the clubside promissory note with a value at the date of maturity of dollar_figure plus accrued interest at a rate of dollar_figure percent over years at the time of her death decedent owned shares of ‘the promissory notes payable to decedent and hoffman associates were created on date it appears from the evidence in the record that the remaining promissory notes were also created on date common_stock of scc representing dollar_figure percent of the outstanding common_stock decedent also owned of the big_number outstanding shares of common_stock of wli constituting a percent interest in wli as of the valuation_date wli was an s_corporation whose principal business was the development and sale of home sites and improved acreage within the walden lake development located in plant city florida wli had the following net_earnings for the years through year net barnings dollar_figure big_number big_number big_number for the years and financial statements with independent auditor’s reports were prepared on behalf of wli scc and other affiliated companies sharing common ownership for the years through separate audits were made of wli for the audit combined the activities of wli with scc and other affiliated companies sharing common ownership for the years and the earnings_of wli included profits from intercompany_transactions with scc and the affiliates opinion the internal_revenue_code imposes a federal estate_tax on the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states see sec_2001 and sec_2002 the value of the gross_estate includes the value of all property to the extent of the decedent’s interest therein on the date of death see sec_2033 the executor however may elect to value a decedent’s property as of an alternate_valuation_date ie months after death see sec_2032 the election to value decedent’s property as of the alternate_valuation_date was made in the instant case the term value means fair_market_value which is defined for federal estate_tax purposes as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 sec_20_2031-1 estate_tax regs the parties dispute whether the guaranty obligation of mr hoffman is includable in decedent’s gross_estate and the value of certain property interests includable in decedent’s gross_estate a guaranty provision in marital settlement agreement the estate argues that the guaranty obligation of mr hoffman is not includable in the gross_estate because it terminated on the death of decedent the estate contends that the marital settlement is ambiguous and when read in conjunction with the testimony of its witnesses the marital settlement contemplates that the guaranty was to terminate on decedent’s death respondent argues that the marital settlement - - is unambiguous and provides for guaranteed payments which survive decedent’s death and are includable in the gross_estate the parties presented arguments on brief regarding whether we should apply the rule enunciated in 378_f2d_771 3d cir vacating and remanding 44_tc_549 or the less stringent strong_proof rule however the danielson_rule and the strong-proof rule apply only in the case of an unambiguous agreement see 55_tc_156 pettid v commissioner tcmemo_1999_ because we find the terms of the marital settlement ambiguous we do not apply either the danielson_rule or the the danielson_rule provides a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc 378_f2d_771 3d cir vacating and remanding 44_tc_549 under the strong-proof rule a taxpayer can ignore unambiguous terms of a binding agreement only if he presents strong_proof that is more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting parties 87_tc_1046 this court generally applies the strong-proof rule see id pincite 87_tc_178 affd without published opinion 833_f2d_303 3d cir 29_tc_129 affd 264_f2d_305 2d cir however if the case is appealable to a circuit which has adopted the danielson_rule then we are bound to apply that rule see 54_tc_742 affd 445_f2d_985 10th cir strong-proof rule see pettid v commissioner supra the marital settlement in reference to the guaranty obligation of mr hoffman consistently refers to payments made to the wife and the possibility that the wife would have to repay amounts to mr hoffman if corporate_distributions from scc and wli exceeded guaranteed payments made by mr hoffman under the guaranty provision there is no reference to decedent’s heirs or assigns in connection with decedent or mr hoffman’s obligations under the guaranty provision additionally the offset provisions found in the alimony section and the guaranty obligation found in the division of marital property section are dependent on each other for purposes of determining the amount of spousal support decedent was required to receive the alimony payments which were intertwined with the guaranty obligation and excess compensation provisions terminated on the death of either decedent or mr hoffman on the basis of the language in the guaranty provision and the dependent relationship between that provision and the alimony section we find that the terms of the marital settlement are unclear with respect to whether the guaranty obligation of mr hoffman survived decedent’s death ‘this court has been reluctant to apply either rule in situations involving the interpretation of a divorce settlement agreement see 61_tc_155 56_tc_664 55_tc_156 hopkinson v commissioner tcmemo_1999_154 -- - the estate is not attempting to alter the unambiguous terms of the marital settlement and thus avoid the tax consequences which flow from it rather the estate introduced the testimony of three witnesses with personal knowledge of the marital settlement in order to show that the parties intended the guaranty obligation of mr hoffman to be personal to decedent only and to terminate upon the death of either party for purposes of this case the relevant inquiry is whether under the terms of the marital settlement the guaranty obligation of mr hoffman terminated on the death of decedent mr hoffman testified that the guaranteed payments were tied to alimony and that he did not intend for the guaranty obligation to survive decedent’s death he stated that the guaranty provision was inserted into the marital settlement because he did not have enough cash up front to pay the amount of alimony that decedent wanted thus the parties to the marital settlement negotiated lower monthly alimony payments in the initial years after the divorce in return for larger payments of cash in future years mr hoffman testified that on the date the final guaranteed_payment was due decedent would presumably have been able to sell the scc and wli stock and liquidate her holdings thereby meeting her financial needs mr hoffman testified that he had not made any payments pursuant to the guaranty obligation because he believed the guaranty obligation ceased at decedent’s -- - death and further that he did not intend to make any payments to the estate under the guaranty the estate also presented the testimony of stephen sessums mr sessums the attorney who represented mr hoffman in his divorce proceedings with decedent mr sessums testified that he participated in the drafting of the marital settlement and that the guaranty obligation was intended to run personally to decedent and to terminate on her death he noted that the guaranty provision did not preserve the right to the guaranteed payments for decedent’s heirs or assigns and that death was not inserted into the agreement as a condition terminating the guaranteed payments because it was not contemplated that the guaranties would flow to anyone else mr sessums testified that he believed that neither party intended for mr hoffman to make the guaranteed payments after the death of decedent and that the guaranty provision was simply a backup for the alimony and was intended to give decedent self-sufficiency finally the estate presented the testimony of mark ossian mr ossian one of decedent’s attorneys in her divorce proceedings mr ossian testified that the guaranty obligation of mr hoffman was tied to the alimony provision and that the whole intention of the guaranteed payments was to provide we note that mr hoffman is not a beneficiary of decedent’s estate decedent assistance for her support he stated that once decedent received the guaranteed payments during her lifetime her need for support would be decreased and her need for alimony would be offset mr ossian testified that it was his understanding that upon death of decedent mr hoffman would not be reguired to make any payments because the payments were only for the support of decedent the marital settlement provides that the guaranteed payments were to be made to the wife and that the wife would be required to repay corporate_distributions in excess of the guaranteed payments the guaranteed payments were connected with specific alimony payments in a manner which allowed the amount of the alimony payments to be reduced in the event that the guaranteed payments were made the portions of the marital settlement relating to the alimony and guaranty obligation of mr hoffman are unclear because the guaranty obligation could either survive decedent’s death or terminate at the time of that event depending on how one reads the provision the estate presented testimony from three witnesses with personal knowledge of the circumstances surrounding the negotiation and drafting of the marital settlement all three witnesses were credible and consistent in their testimony that the intention of the parties was that the guaranteed payments were to terminate on the death of decedent on the basis of the evidence in the record we hold - - that the guaranteed payments were intended to and did terminate on the death of decedent alternatively respondent argues that even if the guaranty obligation were not part of the division of marital property the value of the payments required under the guaranty obligation is still includable in decedent’s gross_estate because the guaranteed payments were in the form of lump-sum alimony florida recognizes three types of alimony lump-sum alimony periodic alimony ’ and rehabilitative alimony see fla stat ann sec_61 west under florida law lump- sum alimony is essentially the payment of a definite sum which may be paid in installments see 74_tc_1249 see also canakaris v canakaris so 2d fla lump-sum alimony creates a vested right which survives death see mann v commissioner supra pincite 3permanent periodic alimony is most commonly used to provide support although its use may be appropriate in limited circumstances to balance inequities which may result from the allocation of income-generating property acquired during the marriage see canakaris v canakaris so 2d fla as a general_rule permanent periodic alimony terminates on the death of either spouse or the remarriage of the receiving spouse see id fla stat ann sec_61 west authorizes the trial judge to grant alimony to either party which alimony may be rehabilitative or permanent in nature in any award of alimony the court may order periodic_payments or payments in lump sum or both canakaris v canakaris supra pincite estate of gary v commissioner tcmemo_1991_38 canakaris v canakaris supra pincite respondent argues that the guaranteed payments were in the form of lump-sum alimony thus they survived decedent’s death and are includable in the gross_estate we disagree the marital settlement was entered into by decedent and mr hoffman after lengthy negotiations the terms of the marital settlement were freely and voluntarily entered into by the parties with the full benefit of advice from counsel and other experts in the final judgment of dissolution of marriage the presiding judge dissolved the marriage between decedent and mr hoffman and approved ratified and confirmed the marital settlement the presiding judge did not interpret the marital settlement or impose additional conditions the term lump-sum alimony is not used in the marital settlement or in the final judgment to describe the guaranty obligation the payments described in the alimony section pertaining to the initial base monthly alimony amount were described as permanent alimony as we discussed earlier the guaranty obligation was linked to these payments by an offset provision after reviewing the evidence in the record we find no indication that the guaranty obligation was intended by either the parties or the presiding judge to constitute lump- sum alimony under florida law because the form of the guaranteed payments was not specifically defined by the marital - - settlement or the presiding judge we rely on our prior findings with respect to the intentions of the parties as we held earlier the guaranty obligation was not intended to survive decedent’s death and we do not find evidence establishing that the guaranteed payments were in the form of lump-sum alimony accordingly we hold that the guaranty obligation is not includable in decedent’s gross_estate b property interests held by decedent at time of death both parties relied on the reports and testimony of experts to determine the value of decedent’s property interests for estate_tax purposes while expert opinions may assist in evaluating a claim we are not bound by these opinions and may reach a decision based on our own analysis of all the evidence in the record see 304_us_282 94_tc_193 where experts offer conflicting estimates of fair_market_value we examine the factors they used and decide the appropriate weight given to each see 38_tc_357 we may accept the opinion of an expert in its entirety see 74_tc_441 or we may be selective in the use of any portion see 86_tc_547 - the parties dispute the value of two promissory notes decedent’ sec_27 5-percent interest in clubside and decedent’s stock interest in wli value of clubside promissory notes the parties dispute the value of two promissory notes of clubside one payable to decedent and the other payable to hoffman associates of which decedent owned percent of the outstanding_stock for estate_tax purposes the fair_market_value of notes secured or unsecured is presumed to be the amount of unpaid principal plus interest accrued to the date of death unless the executor establishes that the value is lower or that the notes are worthless sec_20_2031-4 estate_tax regs the burden_of_proof is on the taxpayer to submit satisfactory evidence that the note is worth less than the face value plus accrued interest eg because of the date of maturity interest rate or other cause see 69_tc_391 estate of berkman v commissioner tcmemo_1979_46 sec_20_2031-4 estate_tax regs in the instant case both parties departed from the presumed fair_market_value and discounted the promissory notes from the date of maturity to the valuation_date respondent relies on the report and testimony of his expert appraiser mark mitchell mr mitchell to determine the value -- - of the clubside promissory notes payable to decedent and hoffman associates mr mitchell determined the value of the notes based on the timing of payments and the rate of return that a holder of the notes would require to determine a proper return rate he reviewed interest rates of various debt securities corporate bonds of various ratings interest rates for conventional mortgages 30-year and 1-year treasury securities and bank prime loans and venture capital returns mr mitchell felt that the promissory notes did not possess characteristics of bonds that were in default and highly speculative in nature because the net_proceeds from a sale of clubside’s assets the cathead property would be sufficient to satisfy all debt obligations as of the valuation_date mr mitchell felt that rates ranging from 10-to-15 percent would adequately account for the risk of the promissory notes and concluded that percent was the appropriate rate ’ mr mitchell stated that he believed that this rate of return incorporated the lack of marketability of the promissory notes mr mitchell assumed that the notes would not be paid until the date of maturity therefore he applied the 5-percent rate of return to the values he assigned the promissory notes as of the mr mitchell noted that this rate of return was more than percent above the bank prime loan rate and approximately percent above a b-rated bond which he explained has vulnerability to default but currently has the capacity to meet interest and principal payments - - date of maturity dollar_figure' and dollar_figure respectively on the basis of a 5-percent rate of return mr mitchell concluded that the values of the promissory notes payable to decedent and hoffman associates were dollar_figure and dollar_figure respectively as of the valuation_date the estate relies on the report and testimony of its expert appraiser benjamin bishop mr bishop to determine the value of the clubside promissory notes payable to decedent and hoffman associates mr bishop relied on public markets for guidance to determine an appropriate rate of return that a knowledgeable investor would require for obligations similar in maturity and guality to the promissory notes specifically he relied on moody’s standard poor’s and fitch rating agencies to find comparable debt securities mr bishop felt that the clubside notes were most comparable with the lowest-ranked securities which required an approximate 18-percent rate of return mr bishop felt a lack of marketability discount was appropriate because the comparable bonds he used could be sold at any time in the amount of principal at maturity plus accrued interest at a rate of dollar_figure percent over years ‘the amount of principal at maturity plus accrued interest at a rate of dollar_figure percent over years although mr mitchell arrived at a figure of dollar_figure as the total_payment at the date of maturity we note that application of the figures used results in a value of dollar_figure application of the 5-percent rate of return by mr mitchell results in the same figure dollar_figure that he determined as the value of this note - the public market while the clubside notes lacked a public market for sale to account for this lack of marketability mr bishop concluded that a knowledgeable investor would require a rate of return at least percent higher than the 18-percent return offered by his comparable publicly traded bonds thus he determined that the appropriate rate of return for the clubside notes wa sec_22 percent based on a 5-percent rate of return mr bishop calculated that the present_value of dollar_figure received in years and months ie the length of time between the valuation_date and the date of maturity of the promissory notes was dollar_figure9 mr bishop applied the present_value of dollar_figure9 to the values as of the date of maturity and concluded that the values of the promissory notes payable to decedent and hoffman associates were dollar_figure and dollar_figure respectively as of date we are not persuaded by the analysis and conclusions of mr bishop his testimony reflected a lack of knowledge concerning the comparable companies used and he failed to properly link them to clubside mr bishop admitted that all the comparables used were highly speculative and that none of the comparables dealt with real_estate mr bishop testified that he had no idea what the asset-to-liability ratio was for any of the ‘8mr bishop assigned values to the promissory notes as of the date of maturity of dollar_figure and dollar_figure respectively - - companies and he was unable to provide any type of business connection between the comparables and clubside furthermore mr bishop lacked knowledge of the line_of_business that some of the companies were engaged in mr bishop’s failure to adequately explain in his report or at trial how the companies used were comparable to clubside entitles his findings to little weight see eg estate of fleming v commissioner tcmemo_1997_484 overall the comparable companies used by mr bishop were riskier in nature and did not accurately reflect the financial position of clubside as of the valuation_date the clubside promissory notes payable to decedent and hoffman associates were unsecured and had over years remaining until the date of maturity interest was to accrue until the date of maturity thus clubside was not under any obligation to make interest or principal payments until date clubside had other promissory notes and there mr bishop’s valuation was questionable in another area as well application of a 5-percent rate of return to value the promissory notes produces valuation amounts below those determined by mr bishop for example the dollar_figure and dollar_figure values determined by mr bishop would have been dollar_figure and dollar_figure respectively based on a 5-percent rate of return over years and months based on maturity values of dollar_figure and dollar_figure respectively application of the values determined by mr bishop reflects either a rate of return of dollar_figure percent over years and months or a rate of return of percent over years we note that we have calculated these figures using basic present_value formulae see eg spera v commissioner tcmemo_1998_225 n supplemented by tcmemo_1998_299 - - is no evidence that these notes were subordinate to the notes payable to decedent and hoffman associates the main asset of clubside was the cathead property and clubside’s available cash was negligible as of the valuation_date however as of the valuation_date clubside’s asset-to-liability ratio was approximately to and clubside had the option to prepay the notes in full or in part without penalty at any time there is no evidence in the record to indicate that the promissory notes would not be honored by clubside as of the date of maturity we believe that a willing buyer would consider all these factors in determining an appropriate rate of return on an investment of this nature after reviewing the reports and testimony of both parties’ experts we agree with respondent that a 5-percent rate is appropriate and hold that the values of the promissory notes payable to decedent and hoffman associates were dollar_figure and dollar_figure respectively as of the valuation_date value of 5-percent interest in clubside partnership at the time of her death decedent held a 5-percent interest in clubside respondent determined that decedent’s interest was worth dollar_figure as of the valuation_date the estate determined that decedent’s interest was worth dollar_figure as of the valuation_date ’ 2at trial mr bishop admitted that he erred in his analysis because he did not properly account for the value of the continued -- p7 - for estate_tax purposes the fair_market_value of an interest in a partnership is the net amount which a willing purchaser whether an individual or a corporation would pay for the interest to a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-3 estate_tax regs all relevant factors are considered including a fair appraisal of all assets of the partnership the demonstrated earning capacity of the partnership and other specific factors to the extent applicable relating to the valuation of corporate stock see id respondent relies on his appraiser mr mitchell who valued the partnership_interest under a discounted net asset value approach mr mitchell determined the net asset value of the partnership applied lack of marketability and minority interest discounts and then applied this figure to decedent’ sec_27 percent interest the estate relied on itss appraiser mr bishop who valued the partnership_interest under a liquidation approach mr bishop determined the value of decedent’s interest by projecting the sale of clubside’s assets over years subtracting liabilities applying decedent’s percentage ownership continued promissory notes after adjusting for this error mr bishop testified that the value of the partnership_interest was dollar_figure - - interest and then applying a rate of return he felt a knowledgeable investor would require clubside’s only significant asset as of the valuation_date was the cathead property mr bishop and mr mitchell both relied on the carbonell and tarnow report which valued the entire cathead property at dollar_figure as of date of which dollar_figure was attributed to the house owned by decedent and mr hoffman mr bishop determined that the fair_market_value of the cathead property owned by clubside was dollar_figure' as of date while mr mitchell determined that the fair_market_value of the property as of that date was dollar_figure the liabilities of clubside as of the valuation_date consisted of accounts_payable of dollar_figure and the following promissory notes payable note payable amount interest rate maturity_date melissa hoffman trust dollar_figure matthew hoffman trust big_number elisabeth hoffman trust big_number hoffman associates big_number marcia hoffman big_number al hoffman jr big_number melissa hoffman big_number -imr bishop reached his determination by subtracting the value of the house owned by decedent and mr hoffman from the value of the entire cathead property mr mitchell reached his determination by making certain adjustments to the figures determined in the carbonell and tarnow report specifically he adjusted the value of the property upward to account for its present_value and then subtracted the present_value of the house commissions costs holding costs and road improvement costs - - matthew hoffman big_number elisabeth hoffman total big_number mr mitchell discounted the face value of each note plus the accrued interest thereon mr mitchell determined that the total discounted value of the notes payable was dollar_figure based on his appraisal of the promissory notes payable to decedent and hoffman associates mr mitchell also determined that the combined value of property taxes on the cathead property and the interest liability which would accrue with respect to additional debt as a result of the payment of taxes as of date would be dollar_figure and discounted this figure using the same 5-percent mr mitchell determined that an investor would require a 5-percent rate of return for the clubside promissory notes mr mitchell applied the 5-percent rate of return to the other notes payable to determine the total value of the notes payable as of the valuation_date the following chart sets forth mr mitchell’s computations note holder value at maturity fair_market_value melissa hoffman trust dollar_figure dollar_figure matthew hoffman trust big_number big_number elisabeth hoffman trust big_number big_number hoffman associates big_number big_number marcia hoffman big_number big_number al hoffman jr big_number big_number melissa hoffman big_number big_number matthew hoffman big_number big_number elisabeth hoffman big_number big_number totals big_number big_number interest was factored into the property_tax liability because mr hoffman was funding the property_tax payments this figure consists of dollar_figure of property taxes and dollar_figure of interest on the property taxes - - rate applied to the promissory notes resulting ina liability of dollar_figure as of the valuation_date mr mitchell subtracted the discounted value of the notes payable the property taxes and interest and the dollar_figure accounts_payable from the fair_market_value of clubside’s assets and arrived at a net asset value of dollar_figure mr mitchell felt that a 35-percent lack of marketability discount and an 18-percent minority interest discount were appropriate for clubside mr mitchell determined that the aggregate value of clubside was dollar_figure and that the fair_market_value of decedent’ sec_27 5-percent interest was dollar_figure ’ mr bishop determined the value of decedent’s partnership_interest ina different manner he projected the sale of the cathead property over a period of years then mr bishop subtracted the amount of interest that would accrue on the promissory notes and the amount of property taxes due on the cathead property after years mr bishop assumed that the value of the cathead property would remain constant at the estate does not object to the percentage figures used by mr mitchell in applying the lack of marketability and minority interest discounts mr mitchell combined the two discounts resulting in a combined discount rate of percent which he rounded up to percent we note that respondent’s valuation is more than percent less than the value determined as of date in the financial statement prepared for mr hoffman by his accountant - - dollar_figure and he estimated that property taxes and interest on the promissory notes would amount to dollar_figure after years the net amount dollar_figure was the value he determined the partnership would have after years mr bishop felt that a knowledgeable investor would reguire a 30-percent annual return on such an investment based on the following assumptions the interest was an illiquid minority interest ina family_partnership that would be difficult to market the only source of cash-flow would be from the sale of real_property and no such sales had taken place as of the valuation_date the holders of the remaining percent of the partnership were related would manage the affairs in a responsible manner and mr hoffman would continue to provide the cash to the partnership to pay property taxes and the notes and accrued interest thereon would total over dollar_figure million by the year making a cash return on the partnership equity unlikely application of a 30-percent return over years as adjusted for decedent’ sec_27 percent interest yielded a fair_market_value for decedent’s partnership_interest of dollar_figure we are not persuaded by the reports and testimony of mr bishop with respect to the value of decedent’s interest in clubside mr bishop relied on the value assigned to the cathead 2as we noted earlier mr bishop testified that he made an error in his valuation and that the corrected value of the partnership_interest was dollar_figure - - property by the carbonell and tarnow report ’ the carbonell and tarnow report determined the value of the cathead property based on a sale of all parcels of the cathead property over a 5-year period and with a 9-percent required rate of return however in valuing decedent’s interest in clubside mr bishop projected a sale of all parcels of the cathead property over a 3-year period and with a 30-percent required rate of return the estate failed to explain why it used a 3-year period when it relied on the carbonell and tarnow report which used a 5-year period in support of a 30-percent rate of return mr bishop testified that he used that figure based on his experience and judgment and the fact that clubside was a closely held family_partnership with no basic agreements to sell anything we find mr bishop’s percent rate of return over years to be excessive based on the facts before us mr bishop stated in his valuation report that he had discussions with real_estate brokers located near the cathead property who told him that property values in that vicinity of the lake michigan coastline area were stable with modest appreciation the estate presented no evidence to justify a 30-percent rate of return mr bishop did not adjust the value of the cathead property upward despite testifying and stating in his valuation report that he spoke with real_estate agents who told him that property values in this area of lake michigan were stable with modest appreciation - - the estate’s valuation of clubside was based on assumptions unsupported by the record and was inconsistent in utilizing the value of the cathead property conversely mr mitchell’s analysis of the value of clubside was thorough and supported by the evidence in the record after reviewing all the evidence in the record we agree with mr mitchell’s analysis and hold that the value of decedent’ sec_27 5-interest in clubside was dollar_figure as of the valuation_date value of stock in wli respondent determined that the value of decedent’s shares of stock in wli was dollar_figure without regard to the guaranty provision the estate determined that the value of decedent’s shares of stock in wli was dollar_figure without regard to the guaranty provision respondent raised the issue of the correct value of decedent’s stock interest in wli after the issuance of the notice_of_deficiency and agrees that he bears the burden_of_proof with respect to this issue see rule a 112_tc_183 in the absence of arm’s-length sales the value of closely held stock is determined indirectly by weighing the corporation’s net_worth prospective earning power dividend-paying capacity and other_relevant_factors see 79_tc_938 sec_20_2031-2 estate_tax regs additionally the rights restrictions and - -- limitations of the various classes of stock must be considered in making valuation determinations see 94_tc_193 estate of anderson v commissioner tcmemo_1988_511 the factors to be considered are those that an informed buyer and an informed seller would take into account see 325_f2d_934 8th cir affg tcmemo_1961_347 respondent relied on his appraiser mr mitchell who valued wli using a capitalized income analysis the key components under mr mitchell’s capitalized income analysis were the determination of a reasonable level for net profits or net cash- flow an appropriate cost of capital and a reasonable rate of growth for the profit stream mr mitchell relied on relevant financial information of wli for and to determine the value of the wli stock mr mitchell examined the revenues and expenses associated with wli’s operations for the years and and after averaging the years he concluded that a reasonable level for net profits or net cash-flow before tax was dollar_figure in order to reach this conclusion mr mitchell adjusted wli’s earnings for to reflect intercompany_transactions with scc but he did not adjust wli’s earnings for or to account for intercompany_transactions with scc and affiliates -- - in order to determine the cost of capital mr mitchell utilized the capital_asset pricing model capm in his capm analysis mr mitchell determined a risk-free rate of return and added this to the product of beta ' and a market risk premium mr mitchell then added an unsystematic risk premium to account for wli’s status as a small company mr mitchell used a percent risk-free rate of return based on the market yield of year u s treasury bonds as of the valuation_date he determined the market risk premium using historical data published in stocks bonds bills and inflation by ibbotson associates on the capital_asset pricing model capm is utilized to estimate a discount rate by adding the risk-free rate an adjusted equity risk premium and a specific risk or unsystematic risk premium the company’s debt-free cash-flow is then multiplied by the discount rate to estimate the total return an investor would require compared to other investments see estate of klauss v commissioner tcmemo_2000_191 citing furman v commissioner t c memo 31the application and utility of beta has been described in the following terms beta a measure of systematic risk is a function of the relationship between the return on an individual security and the return on the market as a whole betas of public companies are frequently published or can be calculated based on price and earnings data because the calculation of beta requires historical pricing data beta cannot be calculated for stock ina closely_held_corporation the inability to calculate beta is a significant shortcoming in the use of capm to value a closely_held_corporation this shortcoming is most accurately resolved by using the betas of comparable public companies furman v commissioner tcmemo_1998_157 citation and fn ref omitted - - the basis of this information mr mitchell concluded that a market risk premium of percent was appropriate this figure reflected the average annualized total return on equity investments in excess of the average annualized bond yield return on long-term government bonds over the period date to date mr mitchell estimated a beta of because he could not obtain a reliable estimate of beta from comparable publicly traded stocks mr mitchell also relied on data from ibbotson associates to determine the additional 3-percent premium for unsystematic risk to account for investment ina small company stock application of the risk percentages and beta produced a cost of capital of percent mr mitchell felt that percent reflected an appropriate rate of growth based on the inflation rate to determine the appropriate multiplier mr mitchell took and divided it by the cost of capital minus the growth rate this yielded a capitalization factor of divided by or the equivalent of a multiplier of approximately applying the multiplier to the equity cash-flow of dollar_figure and dividing by the number of outstanding shares big_number mr mitchell concluded that the per share value of wli was dollar_figure beta is calculated by comparing the movement in the returns of stock against the movement in returns of the stock market as a whole which has a beta of a beta of means that the company and the market are of equal risk a beta greater than means that the company is riskier than the market see smith v commissioner tcmemo_1999_368 -- - mr mitchell applied a 35-percent discount for lack of marketability reducing the per share value of wli to dollar_figure mr mitchell multiplied the per share value by the shares owned by decedent and concluded that the approximate value of decedent’s stock interest in wli as of date was dollar_figure the use of capm is questionable when valuing small closely held companies this court has recently observed we do not believe that capm is the proper analytical tool to value a small closely_held_corporation with little possibility of going public capm is a financial model intended to explain the behavior of publicly_traded_securities that has been subjected to empirical validation using only historical data of the two largest u s stock markets furman v commissioner tcmemo_1998_157 see also estate of klauss v commissioner tcmemo_2000_191 rejecting use of capm to value small closely_held_corporation with little possibility of going public estate of maggos v commissioner tcmemo_2000_129 same estate of hendrickson v commissioner tcmemo_1999_278 same as of the valuation_date wli was an s_corporation with five shareholders owning all its outstanding_stock in his valuation of wli mr mitchell states that wli would not have been expected to pursue a public offering of its stock the only reference in the record to the possibility of wli going public is found in mr hoffman’s testimony regarding the guaranty obligation wherein he stated that the guaranty obligation as it related to the potential -- - corporate_distributions from scc and wli was intended to provide for decedent in her later years because at sometime in the future the corporations presumably would have gone public on the basis of the evidence in the record we believe wli had little possibility of going public as of the valuation_date see estate of klauss v commissioner supra in his report and testimony mr mitchell stated that a beta of was chosen as an estimate because no reliable comparable companies could be found in his analysis mr mitchell augmented the market risk premium to account for investment in a small company stock mr mitchell testified that such an increased risk premium is the same as applying a beta of or a beta indicating a higher level of risk than market average and that the risk premium was intended to compensate for the inability to estimate the beta of wli mr mitchell’s report states that percent is equivalent to the premium for investing in small company stocks as calculated by ibbotson associates but mr mitchell did not explain why such a figure is appropriate for wli specifically mr mitchell assumed that a beta of wass an appropriate estimate to use in valuing the wli stock under capm because he could not find any comparable publicly traded stocks as we noted earlier the failure to alternatively mr mitchell noted that the 3-percent risk premium could be viewed as increasing the market risk premium to percent -- -- calculate beta is a significant shortcoming in the use of the capm to value a closely_held_corporation see furman v commissioner supra mr mitchell did not provide support for the amount of the additional risk premium other than citing the source of the amount used and he simply assumed a beta equal to market risk in the instant case respondent has failed to provide the evidence necessary for us to determine whether use of capm was appropriate and whether the figures used in his calculations were reliable see eg estate of klauss v commissioner supra estate of maggos v commissioner supra estate of hendrickson v commissioner supra furman v commissioner supra respondent’s valuation determination was also unclear in another aspect mr mitchell subtracted intercompany profits only for when determining wli’s earnings mr mitchell stated that he was being conservative with respect to the net_earnings of wli for and that is why he subtracted the intercompany profits mr mitchell explained that it was appropriate to subtract the intercompany profits for because for financial reporting purposes the activities of wli were combined with other entities having common ownership while 4mr mitchell testified that he did not know for a fact that the approximately dollar_figure in intercompany profits should be subtracted from wli’s earnings but that he went ahead and did it to be conservative - wli’s activities were reported individually for and for financial purposes mr mitchell testified that he did not adjust wli’s net_earnings for intercompany profits for and despite acknowledging that there were intercompany profits for those years mr mitchell explained that he used the earnings figures for and that were in the audit of wli and that this information is what a shareholder would rely on he testified that intercompany profits from a related_entity should not be eliminated from earnings unless it is assumed that such profits would not continue in the future mr mitchell agreed that wli had intercompany profits for and from transactions with scc and affiliates and that it is possible that such transactions could result in the undervaluation of scc if scc is undervalued as a result of the transactions with wli then it is possible that the intercompany_transactions increasing the profits of wli could result in the overvaluation of wli after reviewing all the evidence in the record we find that respondent has not established that the intercompany profits did not distort the value of wli for and and we are not willing to rely solely on mr mitchell’s assumption that any intercompany -tin his valuation report mr mitchell identified sales of lots and bulk parcels of lands made by wli to scc and affiliates according to mr mitchell’s report the difference between the sales prices and the costs of the properties was dollar_figure for and dollar_figure for - al --- profits earned by wli for and did not need to be accounted for in his valuation analysis because respondent has failed to establish a fair_market_value above the amount reported on the estate_tax_return we hold for the estate on this issue to reflect the foregoing decision will be entered under rule
